Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
2.	This Non-Final Office Action is in response to the application filed on July 3rd, 2019 and in response to Applicant’s Arguments filed on February 1st, 2022. Claims 2-17 are pending.
Priority
3.	Application 16/502,695 filed on July 3rd, 2019 is a continuation of Application 14/247,440 filed on July 26th, 2013 which is a continuation of 13/034,904 filed on February 25th, 2011 which is a continuation of 12/325,427 filed on December 1st, 2008 which is a continuation of 10/376,437 filed on February 28th, 2003.
Examiner Request
4.	The Applicant is request to indicate where in the specification there is support for amendments to claims should Applicant amend. The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification. The Examiner thanks the Applicant in advance.
Terminal Disclaimer
5.	The terminal disclaimer filed on February 1st, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Numbers 10395315, 8732064, 7917426, and 7426491 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
6.	Applicant’s arguments, with respect to the Double Patenting rejections have been fully considered and are persuasive in view of the filing of the Terminal Disclaimer.  The Double Patenting rejections have been withdrawn. 
7.	Applicant’s arguments, with respect to the previous 35 U.S.C. 101 non-statutory rejection that of claims 2-17 have been fully considered and are persuasive in view of the amended claim language.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC § 101 that claims 2-17 are directed to an abstract idea without significantly more subsequently this action is made non-final.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

8.	Claims 2-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claims 2-17 are directed to a system, method, or product which are/is one of the statutory categories of invention. (Step 1: YES).
Claim 2 recites the limitations of determining buy and sell traded quantities for a first and second time period based on received market data, wherein each buy and sell 
These above limitations as drafted, under their broadest reasonable interpretation, recite processing and displaying information related to the traded volume associated with a tradeable object, a fundamental economic practice, specifically mitigating risk. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of the generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. The non-transitory computer readable medium in claim 2 is just applying generic computer components to the recited abstract limitations. (Step 2A- Prong 1: YES. The claims are abstract). 
This judicial exception is not integrated into a practical application. In particular, the claims only recite a non-transitory computer readable medium in claim 2. The claimed computer components are recited at a high level of generality, (i.e., as a generic processor performing a generic computer function) such that it amounts to no 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (See MPEP 2106.05(g)). Examiner notes that the steps may be performed by alternate manual and mental means, although not as efficiently as a computer. Examiner further notes that using a 
Dependent claims 3-17 further define the abstract idea that is present in their respective independent claim 2and thus correspond to Certain Methods of Organizing Human Activity and are therefore abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to 
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Number 5,347,452 to Bay
US Patent Number 6,098,051 to Lupien
US Patent Publication US2002/0073017 to Robertson
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LEMIEUX whose telephone number is (571)270-3445. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




March 2022
/JESSICA LEMIEUX/Primary Examiner, Art Unit 3693